ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2018-02-02_JUD_01_CO_05_FR.txt.                      109 	



                          DÉCLARATION DE M. LE JUGE AD HOC GUILLAUME


                        1. Dans son arrêt du 16 décembre 2015, la Cour a dit « que le Nicara-
                     gua a l’obligation d’indemniser le Costa Rica à raison des dommages
                     matériels qu’il lui a causés par les activités illicites auxquelles il s’est livré
                     sur le territoire costa-­ricien » (Certaines activités menées par le Nicaragua
                     dans la région frontalière (Costa Rica c. Nicaragua) et Construction d’une
                     route au Costa Rica le long du fleuve San Juan (Nicaragua c. Costa Rica),
                     arrêt, C.I.J. Recueil 2015 (II), p. 740, par. 229, point 5) a)). Faute d’ac-
                     cord intervenu entre les Parties sur le montant de l’indemnité due, il
                     appartient aujourd’hui à la Cour de procéder « au règlement de la ques-
                     tion de l’indemnisation » (ibid., p. 741, par. 229, point 5) b)).
                        2. Le Costa Rica évalue les dommages matériels qui lui ont été
                     ­causés à 6 711 685,26 dollars des Etats-Unis. Le Nicaragua les estime au
                      maximum à 188 504 dollars. La Cour a rejeté la majeure partie des
                     conclusions du Costa Rica et fixé l’indemnité due au principal à
                     358 740,55 dollars. J’ai souscris à cette appréciation, mais souhaite préci-
                      ser ma pensée sur certains points.
                        3. Ainsi que la Cour l’a noté, « le Costa Rica demande à être indemnisé
                      pour deux catégories de dommages » (arrêt, par. 36). Il sollicitait en pre-
                      mier lieu 2 880 745,82 dollars pour les « dommages quantifiables que le
                      Nicaragua a causés à l’environnement en creusant le caño de 2010 et le
                      caño oriental de 2013 » (ibid.). Il demandait en second lieu une somme de
                      3 828 031,14 dollars en remboursement de diverses dépenses qui lui
                      auraient été occasionnées par les activités illicites du Nicaragua.
                        4. Mes commentaires sur ce dernier point seront brefs. Ils seront plus
                      développés sur le premier.

                                                  Le droit applicable
                        5. La Cour, dans son arrêt, a rappelé dès l’abord les principes perti-
                     nents du droit de la responsabilité internationale en soulignant que « la
                     violation d’un engagement entraîne l’obligation de réparer » (ibid.,
                     par. 29). Selon le dictum fameux de la Cour permanente dans l’affaire de
                     l’Usine de Chorzów, la réparation vise à « effacer toutes les conséquences
                     de l’acte illicite et rétablir l’état qui aurait vraisemblablement existé si
                     ledit acte n’avait pas été commis » (Usine de Chorzów, fond, arrêt no 13,
                     1928, C.P.J.I. série A no 17, p. 47). Comme l’a indiqué la Commission du
                     droit international dans son projet d’articles sur la responsabilité de
                     l’Etat, la « réparation intégrale du préjudice causé par le fait internationa-
                     lement illicite prend la forme de restitution, d’indemnisation et de satis-
                     faction » (art. 34). Toutefois, chaque fois que cela est possible, il convient
                     de privilégier la restitution en nature (Usine de Chorzów, fond, arrêt no 13,

                     98




6 CIJ1133.indb 264                                                                                        29/10/18 14:12

                     110 	             certaines activités (décl. guillaume)

                     1928, C.P.J.I. série A no 17, p. 47). Si ce mode de réparation « est maté-
                     riellement impossible ou emporte une charge hors de toute proportion
                     avec l’avantage qui en dériverait, la réparation prend alors la forme de
                     l’indemnisation ou de la satisfaction » (Usines de pâte à papier sur le fleuve
                     Uruguay (Argentine c. Uruguay), arrêt, C.I.J. Recueil 2010 (I), p. 103,
                     par. 273 ; voir aussi le paragraphe 31 du présent arrêt).
                        6. Au cas particulier, la restitution, c’est-à-dire la remise en état des lieux
                     par le Nicaragua, n’a été envisagée par aucune des Parties. Aussi la mission
                     de la Cour se limite-t-elle à fixer le montant de l’indemnité due au Costa Rica.
                        7. Lorsqu’elle statue sur une demande d’indemnisation,
                          « la Cour examine si l’existence du préjudice est établie. Ensuite, elle
                          « recherche si et dans quelle mesure le dommage invoqué par le deman-
                          deur est la conséquence du comportement illicite du défendeur », en
                          analysant « s’il existe un lien de causalité suffisamment direct et cer-
                          tain entre le fait illicite … et le préjudice subi par le demandeur »
                          (Application de la convention pour la prévention et la répression du
                          crime de génocide (Bosnie-­    Herzégovine c. Serbie-et-­Monténégro),
                          arrêt, C.I.J. Recueil 2007 (I), p. 233‑234, par. 462). Une fois que
                          l’existence du préjudice et le lien de causalité avec les faits illicites
                          [ont] été établis, la Cour procède à l’évaluation de ce préjudice. »
                          (Ahmadou Sadio Diallo (République de Guinée c. République démocra-
                          tique du Congo), indemnisation, arrêt, C.I.J. Recueil 2012 (I), p. 332,
                          par. 14 ; voir aussi le paragraphe 32 du présent arrêt.)
                        8. L’indemnité due a pour seul objet la réparation du préjudice subi.
                     Elle est indépendante de la gravité des faits reprochés. En conséquence et,
                     comme la Cour l’a rappelé, l’« indemnisation ne doit … pas revêtir un
                     caractère punitif ou exemplaire » (arrêt, par. 31).
                        9. « [E]n règle générale », et selon une abondante jurisprudence, « c’est
                     à la partie qui allègue un fait à l’appui de ses prétentions qu’il appartient
                     d’en démontrer l’existence ». La Cour n’exclut cependant pas la possibilité
                     dans certains cas particuliers de « faire preuve de souplesse dans l’applica-
                     tion de cette règle générale », notamment lorsque le défendeur « pourrait
                     être mieux à même d’établir certains faits » (Ahmadou Sadio Diallo (Répu-
                     blique de Guinée c. République démocratique du Congo), indemnisation,
                     arrêt, C.I.J. Recueil 2012 (I), p. 332, par. 15 ; voir aussi le paragraphe 33
                     du présent arrêt). Mais il n’en est rien en l’espèce puisque bien au contraire
                     le Costa Rica a seul accès à la zone litigieuse qui relève de sa souveraineté.
                     Aussi est-ce à juste titre que la Cour, en examinant un à un les chefs de
                     préjudice allégués par le demandeur, a recherché si ­celui-ci apportait la
                     preuve de l’existence des dommages, de leur lien de causalité avec les acti-
                     vités illicites du Nicaragua et de leur valeur.
                        10. Ces principes étant posés, il convient de passer à l’examen des
                     conclusions du Costa Rica concernant les dommages matériels subis. Je
                     classerai ces conclusions en trois catégories :
                     a) les dépenses engagées ou à engager en vue de réduire les dommages
                        causés à l’environnement par des travaux appropriés ;

                     99




6 CIJ1133.indb 266                                                                                        29/10/18 14:12

                     111 	            certaines activités (décl. guillaume)

                     b) l’indemnité due pour les dommages qui subsisteraient en dépit de ces
                        travaux ;
                     c) certaines dépenses annexes engagées entre 2010 et 2015 en vue notam-
                        ment de visiter les lieux, de les survoler et de s’en procurer des images
                        satellite.


                                Les dépenses en vue de la restauration des lieux

                        11. Examinons en premier lieu les dépenses qui ont pu ou pourraient
                     être engagées par le Costa Rica pour la remise en état des lieux.
                        12. A ce titre, le Costa Rica sollicite le remboursement de 195 671,02 dol-
                     lars, dépensés à l’occasion de la construction d’une digue sur le caño
                     oriental de 2013, en vue d’éviter que ­celui-ci relie le río San Juan à la mer.
                     Le Nicaragua estime la dépense remboursable de ce chef à 153 517 dol-
                     lars. La Cour a accordé 185 414,56 dollars (arrêt, par. 146). Encore que
                     cette évaluation me semble généreuse, elle n’appelle pas d’objection de ma
                     part.
                        13. Le Costa Rica sollicite en second lieu 54 925,69 dollars pour le
                     remplacement du sol excavé dans les caños. C’est à juste titre que la Cour
                     a rejeté ces conclusions (ibid., par. 87). En effet, les caños se sont large-
                     ment comblés et revégétalisés naturellement. Dès lors on voit mal pour-
                     quoi près de 10 000 mètres cubes de terre devraient être déversés
                     aujourd’hui dans ces caños au risque de détruire la végétation qui y a déjà
                     repoussé. Aussi bien le Secrétariat de la convention de Ramsar n’avait-il
                     pas recommandé une telle restauration.
                        14. Restent les conclusions du Costa Rica tendant à l’allocation d’une
                     indemnité de 2 708,39 dollars pour « restauration de la zone humide ». Une
                     telle restauration serait évidemment souhaitable et de ce fait la demande du
                     Costa Rica est en principe justifiée. Je note cependant que le demandeur ne
                     fournit aucune explication sur les travaux qu’il entend mener à ce titre et
                     sur les délais dans lesquels il compte y procéder. Tout en me ralliant à cet
                     égard à l’opinion majoritaire de la Cour (ibid.), je souhaiterai exprimer ici
                     l’espoir que ces travaux seront effectivement planifiés et exécutés.


                       L’indemnisation des dommages à l’environnement qui subsistent

                        15. L’indemnisation de la construction de la digue et de la « restaura-
                     tion de la zone humide » n’a pas permis de réparer tous les préjudices
                     causés à l’environnement sur le territoire du Costa Rica. ­Celui-ci évalue
                     les préjudices subsistants à 2 148 820,82 dollars du fait du creusement du
                     premier caño en 2010 et à 674 290,92 dollars du fait du creusement du
                     caño oriental de 2013, soit au total 2 823 111,74 dollars. Il ne demande
                     rien pour ce qui est du caño occidental creusé en 2013.
                        Usant d’une méthode d’évaluation différente, le Nicaragua estime pour
                     sa part ce préjudice à 34 987 dollars au maximum. Les experts du Nicara-

                     100




6 CIJ1133.indb 268                                                                                     29/10/18 14:12

                     112 	            certaines activités (décl. guillaume)

                     gua ajoutent cependant que, si l’on appliquait la méthode d’évaluation du
                     Costa Rica en rectifiant les erreurs commises, l’indemnité due s’élèverait à
                     84 296 dollars.
                        La Cour a accordé à ce titre au Costa Rica 120 000 dollars (arrêt,
                     par. 86).
                        16. Avant d’entrer dans le détail de l’argumentation des Parties, rappe-
                     lons que le premier caño creusé en 2010 avait pour but de relier le
                     río San Juan à la lagune de Harbor Head. Il était long d’un peu plus de
                     1 kilomètre, large d’au plus 15 mètres et avait été creusé pour les deux tiers
                     sur des terres de pâture. Les travaux menés par le Nicaragua avaient
                     cependant conduit à l’abattage d’arbres de taille variable couvrant au
                     total environ 2,5 hectares.
                        Quant au caño oriental creusé en 2013, beaucoup moins long que le
                     premier, il était destiné à relier le río San Juan à la mer, mais son creuse-
                     ment fut interrompu avant que cette liaison ait été établie, puis une digue
                     fut construite, comme nous l’avons vu, pour éviter tout risque de commu-
                     nication entre le fleuve et l’océan.
                        On sait enfin que le río San Juan charrie d’abondants sédiments qui ont
                     conduit à une extension considérable de son delta. En l’absence de tout
                     curage, ces sédiments se sont bien entendu accumulés dans les caños qui
                     se sont naturellement obstrués. Les images satellite permettent de consta-
                     ter que les deux zones sont aujourd’hui complètement revégétalisées.
                        Il convient d’avoir ces données à l’esprit lors de l’examen des conclu-
                     sions des Parties.
                        17. Le Costa Rica soutient que les activités illégales du Nicaragua ont
                     causé la perte des biens et services écosystémiques suivants :
                     a) bois sur pied ;
                     b) autres matières premières ;
                     c) régulation des gaz ;
                     d) atténuation des risques naturels ;
                     e) formation du sol et lutte contre l’érosion ; et
                     f) biodiversité, en matière d’habitats et de zones de reproduction.
                        18. Le Costa Rica évalue la perte liée à ces différents biens et services
                     en se référant à des valeurs tirées en d’autres lieux de la documentation
                     existante et en appliquant ces valeurs au cas particulier. Il use ainsi de la
                     méthode généralement dénommée de « transfert des bénéfices ». Il recourt
                     cependant à une méthode différente notamment en ce qui concerne l’éva-
                     luation des pertes de bois sur pied en se fondant sur le prix du marché
                     local du bois.
                        19. Le Nicaragua ne nie pas que ces divers dommages soient suscep-
                     tibles d’indemnisation, mais il souligne que certains d’entre eux sont
                     inexistants et que, en ce qui concerne les autres, la méthode d’évaluation
                     retenue par le Costa Rica est erronée. Il ajoute que le demandeur a com-
                     mis de graves erreurs dans l’application de sa propre méthode.
                        Il propose pour sa part d’évaluer les dommages subis en déterminant
                     globalement les « coûts de remplacement », à savoir le « prix qui devrait

                     101




6 CIJ1133.indb 270                                                                                    29/10/18 14:12

                     113 	            certaines activités (décl. guillaume)

                     être payé pour financer la conservation d’une zone équivalente jusqu’à ce
                     que les services fournis par la zone touchée soient de nouveau assurés ».
                        20. Le droit international n’impose aucune méthode particulière d’éva-
                     luation des dommages. On doit cependant relever que la Commission
                     d’indemnisation des Nations Unies constituée à la suite de l’invasion du
                     Koweït par l’Iraq a retenu la méthode préconisée par le Nicaragua. On
                     peut aussi noter que cette méthode est celle adoptée par la législation
                     américaine dans l’Oil Pollution Act et par la directive de l’Union euro-
                     péenne sur la responsabilité environnementale. Mais en tout état de cause,
                     il appartient à la Cour de déterminer les indemnités dues en procédant à
                     une évaluation aussi exacte que possible, sans s’embarrasser de querelles
                     de méthode.
                        21. L’examen attentif des calculs opérés par les Parties me conduit à
                     penser que chacune de ces méthodes comporte en effet des risques sérieux
                     d’erreur.
                        22. Commençons par les calculs du Costa Rica. Le premier chef de
                     préjudice allégué concerne les arbres abattus lors du creusement des
                     caños. Le Costa Rica estime que 50 % de ce bois d’œuvre aurait pu être
                     immédiatement vendu et en évalue la valeur au prix du marché. Puis il
                     indique que la moitié de la croissance annuelle des arbres aurait égale-
                     ment pu être exploitée. L’addition de ces deux valeurs donne 19 558,64 dol-
                     lars pour le caño de 2010 et 1970,35 dollars pour le caño oriental de 2013,
                     soit au total 21 528,99 dollars pour la première année. Considérant que la
                     plantation ne sera pas reconstituée naturellement avant cinquante ans et
                     utilisant un taux d’actualisation de 4 %, le Costa Rica sollicite finalement
                     le versement à ce titre de 462 490 dollars.
                        23. Ce calcul soulève trois difficultés d’importance inégale :
                     a) Observons en premier lieu que ce calcul n’a pas pour objet de détermi-
                        ner le préjudice résultant pour l’environnement de la disparition des
                        arbres (par exemple, du fait du rôle que ­ceux-ci peuvent jouer dans
                        l’absorption du carbone). En l’espèce il s’agit seulement, pour reprendre
                        les termes mêmes du Costa Rica, du préjudice résultant de la dispari-
                        tion de « bois d’œuvre » lui appartenant. On peut s’étonner de voir le
                        Costa Rica demander réparation d’un tel préjudice, alors que ces
                        arbres faisaient partie d’une zone humide protégée dans laquelle toute
                        exploitation forestière est interdite. En l’absence de toute action du
                        Nicaragua, ce bois d’œuvre n’aurait jamais été vendu et le Costa Rica
                        n’en aurait tiré aucun profit. Le défrichement opéré par le Nicaragua
                        ne l’a donc privé d’aucun capital générateur de revenus. De ce fait, la
                        demande du Costa Rica sur ce point soulève une difficulté sérieuse. La
                        Cour l’a constaté en se refusant à user de ce mode de calcul (arrêt,
                        par. 76 et 78-79).
                     b) Le Costa Rica me semble en deuxième lieu faire erreur en fondant son
                        calcul sur l’idée que chaque année, pendant cinquante ans, les arbres
                        auraient pu être coupés et vendus. En effet, une fois cette coupe et cette
                        vente effectuées, les arbres mettront un certain temps à repousser. Ils

                     102




6 CIJ1133.indb 272                                                                                   29/10/18 14:12

                     114 	            certaines activités (décl. guillaume)

                        ne pourront être coupés à nouveau tous les ans et leur bois vendu à
                        nouveau tous les ans pendant quarante-neuf ans. Le préjudice subi du
                        fait de la disparition du bois d’œuvre n’est pas un préjudice annuel.
                        Le Costa Rica le conteste d’ailleurs à peine dans sa réplique sur la
                        question de l’indemnisation et se borne à exposer que, en termes de
                        comptabilité nationale, la valeur des arbres abattus disparaîtra de l’ac-
                        tif de la nation pendant cinquante ans (sous réserve de sa reconstitution
                        progressive). A juste titre ce raisonnement n’a pas convaincu la Cour.
                        Une fois abattus, les arbres cessent de figurer à l’actif de la nation. Une
                        fois l’indemnité compensatoire réglée, cette dernière figurera à son tour
                        à l’actif et les comptes seront en ordre.
                     c) Au-delà de ces remarques fondamentales, j’observerai que les calculs
                        auxquels s’est livré le demandeur sont contestables sur certains autres
                        points.
                        Le Costa Rica décompte un certain nombre d’arbres ayant un tronc
                        d’un diamètre supérieur à 10 centimètres. Il évalue l’ancienneté de ces
                        arbres pour aboutir à une moyenne de cent quinze ans pour le caño de
                        2010. Ce décompte est contestable : l’ancienneté des arbres sur ce caño
                        a certainement été indûment majorée, puisque les experts du Costa Rica
                        ont calculé la moyenne d’âge des arbres sans prendre en compte les
                        arbres les plus jeunes. En outre, ils ont, me semble‑t‑il, cru pouvoir
                        identifier des arbres plus anciens que le sol même sur lequel ils auraient
                        grandi. Quant aux arbres du caño oriental de 2013, ils étaient à l’évi-
                        dence plus jeunes. Sur ces bases, le Costa Rica fixe la durée de recons-
                        titution de la forêt à cinquante ans. Les experts du Nicaragua retiennent
                        vingt à trente ans. La vérité est probablement entre les deux.
                        Par ailleurs, il convient de tenir compte du fait que cette reconstitution
                        sera progressive. Le Costa Rica prétend dans sa réplique sur la ques-
                        tion de l’indemnisation que le taux d’actualisation de 4 % prend en
                        considération ce facteur. Mais cela est inexact : le taux d’actualisation
                        a normalement pour objet de tenir compte du fait que, au lieu de rece-
                        voir une indemnité chaque année pendant toute la période de recons-
                        titution, le Costa Rica recevra une seule indemnité en 2018 correspon-
                        dant à la valeur actuelle de ces indemnités annuelles.
                        Après avoir corrigé certaines des erreurs ainsi commises par le
                        Costa Rica, les experts du Nicaragua, en appliquant la méthode même
                        du demandeur, aboutissent à la conclusion que l’indemnité due à ce
                        titre ne saurait dépasser 30 175 dollars. Ce chiffre est un peu faible,
                        mais il donne une idée approximative du préjudice subi à ce titre.
                       24. Poursuivant l’examen des chefs de préjudice invoqués par le
                     Costa Rica, je passerai aux autres matières premières perdues (fibre et
                     énergie). Le Costa Rica évalue le préjudice résultant de la perte de ces
                     matières premières à 832,20 dollars pour la première année. Il fonde
                     ensuite son calcul sur l’hypothèse que la reconstitution des matières pre-
                     mières prendra cinquante ans, adopte un taux d’actualisation de 4 % et
                     sollicite finalement le versement de 17 877 dollars.

                     103




6 CIJ1133.indb 274                                                                                    29/10/18 14:12

                     115 	             certaines activités (décl. guillaume)

                        J’ai les plus grands doutes sur l’évaluation de ce préjudice. Rien ne
                     nous prouve que la végétation coupée au sol par le Nicaragua était utili-
                     sée localement pour ses fibres (par exemple, pour fabriquer des paniers)
                     ou comme combustible et qu’elle était capable de fournir de tels services.
                     Le préjudice allégué est en outre évalué par la méthode des transferts de
                     bénéfices selon des critères mal identifiés. Quant à la période de cinquante
                     ans, elle se justifie d’autant moins que cette végétation se reconstitue sur
                     une période beaucoup plus brève que celle de croissance des arbres, ainsi
                     que la Cour l’a reconnu (arrêt, par. 76 et 82).
                        Il n’en reste pas moins que cette végétation contribuait au maintien de
                     l’écosystème existant dans cette zone humide protégée par la convention
                     de Ramsar. Une indemnité est due à ce titre.
                        25. Une question plus délicate concerne la régulation des gaz et la qua-
                     lité de l’air. Le Costa Rica évalue le dommage correspondant sur une
                     année à 43 641,24 dollars. Puis, tenant compte d’une période de reconsti-
                     tution de cinquante ans et appliquant un taux d’actualisation de 4 %, il
                     réclame 937 509 dollars.
                        Le Costa Rica a probablement droit à une indemnité à ce titre. Mais le
                     calcul opéré souffre de plusieurs erreurs :
                     a) Ce calcul est effectué par la méthode de transfert des bénéfices en rete-
                        nant une valeur de base de presque 15 000 dollars à l’hectare provenant
                        d’une thèse d’un étudiant costa-­ricien qui adopte un chiffre nettement
                        supérieur à ceux retenus d’ordinaire.
                     b) Le Costa Rica retient ce chiffre pour le caño oriental creusé en 2013
                        comme pour celui creusé en 2010, alors qu’il n’est pas contesté que la
                        végétation y était fort différente.
                     c) Plus grave encore, il procède à tort à l’évaluation en appliquant le
                        chiffre calculé pour la première année à toute la période de reconstitu-
                        tion de cinquante ans. Or, il convient de distinguer entre :
                           — le stock de carbone existant sur le site qui a été réduit du fait de
                              la destruction de la végétation (qu’il convient de décompter une
                              fois pour toutes) et ;
                           — la diminution de la séquestration annuelle de carbone qui survien-
                              dra par la suite.
                       De plus il doit être tenu compte du fait que, au fur et à mesure de la
                     reconstitution des plantations, des quantités accrues de carbone seront
                     progressivement séquestrées. Ce phénomène pourrait même être rapide,
                     car les jeunes arbres en croissance séquestrent davantage de carbone que
                     ceux parvenus à maturité.
                       Les experts du Nicaragua ont recalculé l’indemnité due selon la
                     méthode préconisée par le Costa Rica en retenant la valeur à l’hectare
                     avancée par le demandeur et en se bornant à rectifier les erreurs com-
                     mises. Ils sont parvenus au chiffre de 47 778 dollars, qui me paraît plus
                     proche de la réalité.
                       26. Enfin, il n’est pas contestable que le creusement des caños a porté

                     104




6 CIJ1133.indb 276                                                                                   29/10/18 14:12

                     116 	            certaines activités (décl. guillaume)

                     atteinte à la biodiversité de la zone humide protégée par la convention de
                     Ramsar. Une indemnité est due à ce titre. Il est cependant difficile de pro-
                     céder à son évaluation, car le Costa Rica ne fournit que de maigres indi-
                     cations sur l’état des lieux avant 2010 et 2013, sur les conséquences des
                     travaux entrepris par le Nicaragua et sur les mesures de restauration envi-
                     sagées (voir le paragraphe 14 ci‑dessus).
                        27. Les deux derniers chefs de préjudice invoqués par le Costa Rica ne
                     me retiendront pas longtemps, car ces préjudices ne me paraissent pas
                     établis et il n’y a donc pas lieu à calcul :
                     a) La Cour a estimé que le Costa Rica n’avait pas démontré que, du fait
                        des travaux effectués par le Nicaragua, la capacité de la zone en ques-
                        tion d’atténuer les risques naturels, tels que tremblements de terre ou
                        inondations, avait été affaiblie (arrêt, par. 74). Je partage cette appré-
                        ciation. Aussi bien et à supposer que de tels risques soient apparus à
                        la suite du creusement des caños, les mesures adoptées et l’évolution
                        naturelle des lieux les ont fait disparaître. Du fait de la construction
                        de la digue sur le caño oriental de 2013, il n’existe en particulier plus
                        de risque d’érosion côtière ou d’intrusion d’eau de mer dans le fleuve,
                        ce que le rapport de la mission consultative Ramsar no 77 d’août 2014
                        paraît corroborer.
                     b) Comme la Cour en a jugé (ibid.), il en est de même de la formation
                        des sols et de la lutte contre l’érosion. Aussi bien le Costa Rica ne nie-
                        t-il pas que les caños soient en voie de comblement naturel. Il se borne
                        à faire valoir que la terre apportée par le fleuve serait différente de celle
                        excavée. Le Costa Rica n’a cependant pas apporté la preuve que cette
                        différence, à la supposer établie, ait des conséquences perceptibles sur
                        l’environnement.
                       En définitive, si l’on retient la méthode d’évaluation du Costa Rica
                     après lui avoir apporté les corrections nécessaires, on aboutit à un
                     chiffre de l’ordre de 85 000 dollars, ainsi que la Cour l’a noté (ibid.,
                     par. 84).
                       28. La méthode retenue par le Nicaragua me paraît dans son principe
                     plus satisfaisante, mais il n’est pas aisé au cas particulier de déterminer le
                     coût de remplacement. Le Nicaragua y procède en se référant au régime de
                     protection costa-­ricien des forêts dans lequel une indemnité de 309 dollars
                     par hectare et par an est versée aux propriétaires de forêts qui acceptent
                     d’appliquer des mesures conservatoires ou de prévention afin que leurs
                     forêts continuent de fournir des services environnementaux à la société et
                     soient préservées à l’intention des générations futures. Appliquant ce chiffre
                     aux 6,19 hectares endommagés sur une période de trente ans et utilisant un
                     taux d’actualisation de 4 %, les experts du Nicaragua évaluent le coût de
                     remplacement à un maximum de 34 987 dollars. Ce procédé n’est pas plus
                     satisfaisant que celui retenu par le Costa Rica. En effet, comme la Cour
                     (arrêt, par. 77), je doute que les sommes versées par le Costa Rica pour
                     encourager les propriétaires à préserver leurs forêts correspondent exacte-
                     ment au préjudice subi par l’environnement dans la zone humide protégée.

                     105




6 CIJ1133.indb 278                                                                                      29/10/18 14:12

                     117 	            certaines activités (décl. guillaume)

                        29. Au total, il me paraît difficile d’aboutir en l’espèce à une évaluation
                     parfaitement exacte du préjudice. En pareille hypothèse, le montant de
                     l’indemnité due ne doit pas être établi par simple spéculation ou conjec-
                     ture. L’ampleur des dommages doit être démontrée, mais elle peut l’être
                     par une déduction juste et raisonnable quand bien même le résultat n’en
                     serait qu’approximatif (voir le paragraphe 35 de l’arrêt). Dans ces cir-
                     constances, c’est à bon droit que la Cour, en retenant certains éléments de
                     l’évaluation du Costa Rica telle que corrigée par le Nicaragua (arrêt,
                     par. 86), a alloué une indemnité de 120 000 dollars à laquelle, compte
                     tenu des incertitudes inhérentes à l’évaluation de ce type de préjudice, j’ai
                     pu me rallier.


                                Les dépenses annexes engagées entre 2010 et 2015

                        30. A titre accessoire, le Costa Rica réclame une indemnité de
                     80 926,45 dollars en remboursement des dépenses engagées entre octobre
                     2010 et mars 2011, en vue de déterminer la nature et l’étendue des activi-
                     tés illicites menées par le Nicaragua sur le territoire litigieux (survols, pre-
                     mier rapport de l’UNITAR/UNOSAT, salaires, images satellite). La
                     Cour a estimé les dépenses remboursables à ce titre à 21 647,20 dollars
                     (ibid., par. 106). Cette appréciation me semble justifiée.
                        31. Le Costa Rica sollicite en dernier lieu une indemnité de
                     3 551 433,67 dollars au titre de dépenses engagées pour la surveillance du
                     territoire litigieux entre mars 2011 et décembre 2015. La Cour a seule-
                     ment alloué au Costa Rica une somme de 28 970,40 dollars pour des sur-
                     vols, l’achat d’images satellite et le second rapport de l’UNITAR/
                     UNOSAT (ibid., par. 131).
                        32. Je souscris à cette appréciation. C’est notamment à bon droit qu’à
                     mon avis la Cour s’est refusée à rembourser au Costa Rica diverses
                     dépenses de police engagées par ce dernier. Le Costa Rica a prétendu
                     avoir établi deux postes de police proches du territoire litigieux pour s’ac-
                     quitter de ses obligations en vertu de l’ordonnance en indication de
                     mesures conservatoires du 8 mars 2011 (Certaines activités menées par le
                     Nicaragua dans la région frontalière (Costa Rica c. Nicaragua), mesures
                     conservatoires, ordonnance du 8 mars 2011, C.I.J. Recueil 2011 (I),
                     p. 6). Or, le premier poste de police à Laguna de Agua Dulce avait
                     déjà été établi en décembre 2010. De plus, le rapport de fin de mandat du
                     ministre de la sécurité publique du Costa Rica, couvrant la période entre
                     mai 2010 et avril 2011, explique que le Costa Rica a lancé un pro-
                     gramme de ­protection de sa frontière terrestre tant septentrionale que
                     méridionale comportant le rétablissement d’une police des frontières affectée
                     à quarante-cinq avant-­postes.
                        L’établissement des postes de police s’inscrivait donc dans le cadre
                     d’une politique du Costa Rica tendant à assurer de manière générale
                     la défense de son territoire. Leur création n’avait pas pour objet de
                     répondre aux préoccupations exprimées par la Cour au paragraphe 78 de

                     106




6 CIJ1133.indb 280                                                                                      29/10/18 14:12

                     118 	            certaines activités (décl. guillaume)

                     l’ordonnance du 8 mars 2011 encourageant les Parties à coopérer en vue
                     d’éviter le développement d’activités criminelles dans le territoire litigieux
                     (C.I.J. Recueil 2011 (I), p. 25).
                        Ainsi le Costa Rica n’établit pas que la création des postes de police
                     avait pour cause directe et certaine les activités illicites reprochées au
                     Nicaragua. Comme la Cour en a jugé (arrêt, par. 127), ces dépenses ne
                     sont pas remboursables.
                        33. En tout état de cause, les dépenses de personnel correspondantes
                     ne pourraient être remboursées, car les traitements des intéressés leur
                     auraient de toute manière été versés, même en l’absence d’action du Nica-
                     ragua. En effet, il résulte des déclarations mêmes du ministre de la sécu-
                     rité du Costa Rica d’alors, M. Mario Zamora Cordero, que les policiers
                     déployés à Isla Portillos étaient des agents qui avaient simplement fait
                     l’objet d’une réaffectation. L’unité de police des frontières spécialement
                     créée avait, au dire même du ministre, « été mise sur pied en prélevant des
                     ressources humaines et financières sur d’autres structures opérationnelles
                     de la police ». Le Costa Rica n’allègue pas avoir payé des indemnités spé-
                     ciales ou des heures supplémentaires aux intéressés. Ces derniers ont tout
                     simplement reçu leur traitement habituel. Leur réaffectation n’a causé
                     aucune dépense supplémentaire au Costa Rica. Conformément à la juris-
                     prudence de la Commission d’indemnisation des Nations Unies créée à la
                     suite de l’invasion du Koweït par l’Iraq, qui me semble devoir être
                     approuvée, aucun remboursement n’est dû à ce titre au Costa Rica.
                        34. Les mêmes conclusions s’imposent pour les mêmes raisons en ce
                     qui concerne l’équipement de la station biologique et la rémunération des
                     agents affectés à cette station, comme celle des garde-côtes et des pilotes
                     costa-­riciens.


                                            Les intérêts compensatoires

                        35. Pour la première fois, la Cour a accordé en l’espèce des intérêts
                     compensatoires au demandeur. Elle a précisé à cette occasion que « des
                     intérêts compensatoires peuvent être alloués s’ils sont nécessaires pour
                     assurer la réparation intégrale du préjudice causé par un fait internationa-
                     lement illicite » (arrêt, par. 151). Au cas particulier, la Cour s’est refusée à
                     allouer de tels intérêts sur les sommes accordées en réparation des préju-
                     dices causés à l’environnement, car ces sommes assuraient déjà la répara-
                     tion intégrale de ces préjudices. En revanche, elle a alloué de tels intérêts
                     sur les dépenses effectuées par le Costa Rica en vue notamment de préve-
                     nir de nouveaux dommages. Cette solution justifiée par les circonstances
                     particulières de l’affaire me paraît judicieuse et laisse la place pour l’ave-
                     nir à des appréciations diverses selon les cas.

                     (Signé) Gilbert Guillaume.



                     107




6 CIJ1133.indb 282                                                                                      29/10/18 14:12

